Exhibit 10.1

NVIDIA CORPORATION

FISCAL YEAR 2010 VARIABLE COMPENSATION PLAN

Overview

The compensation philosophy of NVIDIA Corporation (the “Company”) is to attract,
motivate, retain and reward its management through a combination of base salary
and performance based compensation. Certain Senior Officers, Directors and
Managers, each as defined below (collectively, the “Participants”), who are
employed at the Company during fiscal year 2010 and, unless otherwise determined
by the Compensation Committee (the “Committee”), are employees of the Company on
and as of the date the cash payments are awarded (each a “Variable Cash
Payment”), shall be eligible to participate in the Fiscal Year 2010 Variable
Compensation Plan (the “Plan”). The Plan is designed to award a Variable Cash
Payment for performance in fiscal year 2010 to a Participant if the Participant
achieves certain Individual Targets (as defined below) and/or certain Individual
Rankings (as defined below). The Plan will not have Corporate Targets for any
Participant.

For purposes of the Plan, only the Company’s chief executive officer, chief
financial officer, other executive officers and certain other senior officers
shall be considered “Senior Officers,” other employees at the level of vice
president or director shall be considered “Directors” and managers or qualifying
senior contributors shall be considered “Managers.” The Committee shall
determine (i) the persons to be specified as Senior Officers for purposes of
this Plan and the Senior Officers who may be a Participant hereunder, (ii) the
class of employees who may be designated by Senior Officers as Directors for
purposes of this Plan and (iii) the class of employees who many be designated by
Senior Officers or Directors as Managers for purposes of this Plan.

For fiscal year 2010, for purposes of the Plan, “Individual Targets” shall be
set for certain Senior Officers and Directors as follows:

 

  •  

For certain Senior Officers, certain key performance objectives set by the chief
executive officer; and

 

  •  

For the Directors, certain key performance objectives set by the respective
Senior Officer to whom the applicable Director reports.

For fiscal year 2010, for purposes of the Plan, “Individual Rankings” for
Managers shall be the ranking of such Manager in January or February 2010 by the
Senior Officer or Director to whom the Manager reports.

Determination of Fiscal Year 2010 Variable Cash Payments

Certain Senior Officers and Directors are eligible to receive a Variable Cash
Payment if the Senior Officer or Director achieves their Individual Targets at
specified levels. Managers are eligible to receive a Variable Cash Payment based
on the level of their Individual Ranking. The aggregate potential amount of the
Variable Cash Payment a Participant may receive upon achievement of his or her
Individual Targets and/or Individual Ranking, as applicable, and the pool
available to all Participants under the Plan will be set by the Committee for
all Participants based on a recommendation made by the chief executive officer
(the “Variable Cash Payment Target Amount”). A Participant’s Variable Cash
Payment Target Amount is based on the difficulty and responsibility of each
position. For fiscal year 2010, each Participant’s Variable Cash Payment Target
Amount is one hundred percent (100%) allocated to the achievement of the
Individual Targets or Individual Ranking, as applicable, (the “Individual
Variable Cash Payment”). A Participant may be eligible to receive more or less
than his or her Variable Cash Payment Target Amount as described more fully
below.

Individual Variable Cash Payment

An Individual Variable Cash Payment may be awarded to a Participant based on the
achievement of his or her Individual Targets or Individual Ranking, as
applicable, or other criteria determined by the Committee.



--------------------------------------------------------------------------------

The actual Individual Variable Cash Payments to be made for fiscal 2010 (the
“Actual Individual Variable Cash Payments”) shall be made pursuant to the
following guidelines and taking into account whether Individual Targets have
been achieved or the level of the Individual Ranking, as applicable, and the
amount of the Actual Individual Variable Cash Payment shall be determined as
follows:

 

  •  

For certain Senior Officers, the Committee, based on input from the chief
executive officer of the Company, shall determine if the Individual Targets have
been achieved by such Senior Officer and shall determine the amount of the
Actual Individual Variable Cash Payments for each other Senior Officer;

 

  •  

For Directors, the Senior Officer to whom a Director directly reports shall
determine if the Individual Targets have been achieved by such Director and
shall determine the amount of the Actual Individual Variable Cash Payments for
such Director; and

 

  •  

For Managers, the Senior Officer or Director to whom a Manager directly reports
shall determine the amount of the Actual Individual Variable Cash Payments for
such Manager, based on the Individual Ranking achieved by such Manager.

An Actual Individual Variable Cash Payment that is in excess of one hundred
percent (100%) of the Variable Cash Payment Target Amount may be awarded to a
Participant for extraordinary individual performance. If a Participant achieves
only a portion of his or her Individual Targets, or in the case of a Manager who
does not reach his or her Individual Ranking, the Participant may still be
eligible to receive an Actual Individual Variable Cash Payment to the extent
determined by the Committee (for certain Senior Officers), Senior Officers (for
other Directors) or Senior Officers or Directors (for Managers who report to
such Senior Officer or Director, as applicable), each in their sole discretion.
If a Participant does not receive an Individual Variable Cash Payment, he or she
is not eligible to receive any amounts under this Plan.

Miscellaneous Provisions

Payments under this Plan shall be made following the end of the fiscal year, on
such schedule as may be approved by the Committee in its discretion.

Participation in the Plan shall not alter in any way the at will nature of the
Company’s employment of a Participant, and such employment may be terminated at
any time for any reason, with or without cause and with or without prior notice.

Notwithstanding whether this Plan is referenced in another agreement, policy,
arrangement or other document, only the Board of Directors or the Committee may
amend or terminate this Plan at any time. Further, the Board of Directors or the
Committee may modify the Individual Targets and/or Individual Ranking and/or
Individual Variable Cash Payment amounts at any time.

Any Variable Cash Payments or other benefits under this Plan shall be subject to
the Company’s Clawback Policy and shall bind all Participants subject to the
Clawback Policy who receive any amounts under this Plan.

This Plan shall be governed by and construed in accordance with the laws of the
State of California, without regard to its principles of conflicts of laws.